UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 Form10-Q þ QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number: 0-22920 Numerex Corp (Exact Name of Registrant as Specified in Its Charter) Pennsylvania 11-2948749 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 1600 Parkwood Circle, Suite 500 Atlanta, GA30339-2119 (Address of Principal Executive Offices) (Zip Code) (770)693-5950 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesþNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filerþ Non-accelerated filero Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesoNoþ As of August 6, 2012, an aggregate of 15,479,573 shares of the registrant's Class A Common Stock, no par value (being the registrant's only class of common stock outstanding), were outstanding. ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA INDEX TO CONSOLIDATED FINANCIAL STATEMENTS Page PART I - FINANCIAL INFORMATION Item 1.Financial Statements (Unaudited) Condensed Consolidated Balance Sheetsas of June 30, 2012 and December 31, 2011 3 Condensed Consolidated Statements of Operations and Comprehensive Earnings for the three and six months ended June 30, 2012 and 2011 4 Condensed Consolidated Statement of Shareholders' Equity for the six months ended June 30, 2012 and 2011 5 Condensed Consolidated Statements of Cash Flows for the six months ended June 30, 2012 and 2011 6 Notes to Condensed Consolidated Financial Statements 7 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3.Quantitative and Qualitative Disclosures about Market Risk 17 Item 4.Controls and Procedures 18 PART II - OTHER INFORMATION Item 1.Legal Proceedings 18 Item 1A.Risk Factors 18 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3.Defaults Upon Senior Securities 18 Item 5.Other Information 18 Item 6.Exhibits 19 Signature Page 20 Certifications 21 Exhibits Numerex Corp. and Subsidiaries Consolidated Balance Sheets (In thousands) June 30, December 31, (unaudited) ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Restricted cash Accounts receivable, less allowance for doubtful accounts of $342 at June 30, 2012 and $236 at December 31, 2011 Note receivable Inventory, net of provision of $614 at June 30, 2012 and $578 at December 31, 2011 Prepaid expenses and other current assets TOTAL CURRENT ASSETS Property and equipment, net Software, net Other intangibles, net Other assets – long term Goodwill, net TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY CURRENT LIABILITIES Accounts payable $ $ Other current liabilities Current portion of term loan Deferred revenues Obligations under capital leases - TOTAL CURRENT LIABILITIES LONG TERM LIABILITIES Term loan, net of current portion Other long-term liabilities TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES SHAREHOLDERS’ EQUITY Preferred stock - no par value; authorized 3,000; none issued - - Class A common stock – no par value; authorized 30,000; issued 17,041 shares at June 30, 2012 and 16,691 shares at December 31, 2011; outstanding 15,479 shares at June 30, 2012 and 15,129 shares at December 31, 2011 - - Class B common stock – no par value; authorized 5,000; none issued - - Additional paid-in-capital Treasury stock, at cost, 1,562 shares at June 30, 2012 and December 31, 2011 ) ) Accumulated other comprehensive loss ) ) Accumulated deficit ) ) TOTAL SHAREHOLDERS' EQUITY TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ $ The accompanying notes are an integral part of these financial statements. 3 Consolidated Statements of Operation and Comprehensive Earnings (In thousands, except per share data) (unaudited) Three Months Ended Six Months Ended 06/30/12 06/30/11 06/30/12 06/30/11 Net revenues: Recurring revenue and support $ Embedded devices & hardware Total net revenues: Cost of revenues, exclusive of depreciation shown below: Cost of recurring subscription and support Cost of embedded devices & hardware Gross Profit General, administrative and legal expenses Sales and marketing expenses Engineering and development expenses Depreciation and amortization Operating earnings Interest expense 69 21 47 Other income (3
